Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, a blockchain ledger apparatus, classified in H04L9/50.
II. Claims 11-16, generating a blockchain ledger between at least a first ledger apparatus and a second ledger apparatus, classified in H04L 9/3218 and G06Q 2220/10.
III. Claims 17-20, a user device for negotiating blockchain parameters with a peer device and create a blockchain data structure base on the parameters to record transactions to the peer device in blockchain data structure, classified in G06Q 20/389 and H04L 2209/56.
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as the blockchain ledger apparatus comprising a memory apparatus and a search apparatus in data communication with the memory apparatus wherein the search apparatus in configured to search the memory apparatus according to a blockchain algorithm and the memory apparatus is characterized by a first performance associated with a first operating parameter where the search apparatus is configured to operate the memory apparatus in accordance with the first operating parameter. See MPEP § 806.05(d).
Subcombination II has separate utility such as creating an ad hoc network between at least a first ledger appliance and a second ledger appliance, negotiating one or more blockchain parameters between at least the first ledger appliance and the second ledger appliance; determining a proof-of-work (POW) schema at the first ledger appliance based on the one or more blockchain parameters; mining POW at the first ledger appliance based on the POW schema; and transmitting the POW to the second ledger appliance.
Subcombination III has separate utility such as a user apparatus for discover a peer device; negotiate one or more blockchain parameters with the peer device; create a blockchain data structure based on the one or more blockchain parameters; and record one or more transactions with the peer device in the blockchain data structure.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

A telephone call was made to Steve Arnold (REG# 33354) on 6/13/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018. The examiner can normally be reached Monday, Tuesday, Thursday 7:30-5, Wednesday Friday 7:30-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492